      Case 1:18-cv-08653-VEC-SDA Document 160 Filed 10/08/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                       10/8/2020
 D. George Sweigert,

                                   Plaintiff,
                                                               1:18-cv-08653 (VEC) (SDA)
                    -against-
                                                               OPINION AND ORDER
 Jason Goodman,

                                   Defendant.



       Pending before the Court is a motion by Plaintiff George Sweigert, pursuant to Federal

Rule of Civil Procedure 15(d), for leave to file a “First Supplemental Complaint.” (Pl.’s 15(d) Mot.,

ECF No. 144; Pl.’s 15(d) Am. Mot., ECF Nos. 149-51.) For the following reasons, Plaintiff’s motion

is GRANTED IN PART and DENIED IN PART.

                                           BACKGROUND

       This Court is all too familiar with this litigation between “two pro se litigants whose

occupations appear to consist chiefly of concocting outlandish conspiracy theories and accusing

one another of criminal conduct and other misbehavior on the internet.” (8/3/20 Order, ECF No.

140.) On August 20, 2019, the Court dismissed all of Plaintiff’s claims based upon alleged

violations of criminal laws for lack of standing and also dismissed his sole civil claim, which was

brought under the Racketeer Influenced and Corrupt Organizations Act, for failure to state a

claim. (Id. at 13.) However, because the Court found that Sweigert “may be able to assert at least

some plausible claims in a properly constructed complaint,” the Court gave Plaintiff leave to

further amend his pleading within 21 days. (Id. at 1.)
      Case 1:18-cv-08653-VEC-SDA Document 160 Filed 10/08/20 Page 2 of 5




        On September 10, 2019, Plaintiff filed a Second Amended Complaint (SAC, ECF No. 88),

which Defendant Jason Goodman (“Goodman” or “Defendant”) moved to dismiss. (Def.’s

11/18/19 Not. of Mot., ECF No. 106.) On March 2, 2020, I recommended that Defendant’s motion

to dismiss be granted in part and denied in part. (See R&R and Order, ECF No. 138.) I

recommended that Plaintiff’s claims under Sections 349 and 350 of the New York General

Business Law (“GBL”), as well as his claims for negligent and intentional infliction of emotional

distress, be dismissed. (See id. at 6-7, 10-11.) I also recommended that Defendant’s motion to

dismiss Plaintiff’s claims for defamation, as well as his claims under the New York Civil Rights Law,

be denied. (See id. at 7-10.) On August 3, 2020, the Court adopted the foregoing

recommendations. (8/3/20 Order at 2-3.)

        On August 24, 2020, Plaintiff filed a motion for leave to file a “First Supplemental

Complaint,” and on September 9, 2020, filed an amended motion for the same relief, which

motions are the subject of this Opinion and Order. The pleading that Plaintiff seeks leave to file

purports to incorporate by reference the allegations contained in his SAC. (Pl.’s Proposed Supp.

Compl., ECF No. 150, at 2.) Plaintiff’s proposed supplemental pleading alleges claims under GBL

Sections 349 and 350 arising out of podcasts and other social media-related activity regarding

the COVID-19 pandemic (see id. at 4-12); an invasion of privacy claim relating to Plaintiff’s

disabled son (see id. at 17-19); defamation claims based upon social media postings made in 2020

about Plaintiff (see id. at 20-28); and a claim under the New York Civil Rights Law relating to

Goodman’s use in social media postings in 2020 of pictures of Plaintiff without his permission.

(See id. at 28-31.) Plaintiff also seeks to add a new defendant, Multisystem System Design, Inc.

(“MSDI”). (See id. at 1, 3.)



                                                 2
      Case 1:18-cv-08653-VEC-SDA Document 160 Filed 10/08/20 Page 3 of 5




        Goodman opposed Plaintiff’s motion in a single-page response, dated September 30,

2020, in which he stated that “[g]ranting plaintiff’s motion would unnecessarily delay and

protract discovery and a logical conclusion to the case.” (Def.’s Resp., ECF No. 155.) On October

5, 2020, Plaintiff filed a reply, and on October 8, 2020, filed an amended reply. (Pl.’s Reply, ECF

No. 156; Pl.’s Am. Reply, ECF No. 159.)

                                           LEGAL STANDARDS

        Rule 15(d) of the Federal Rules of Civil Procedure provides: “On motion and reasonable

notice, the court may, on just terms, permit a party to serve a supplemental pleading setting out

any transaction, occurrence, or event that happened after the date of the pleading to be

supplemented.” Fed. R. Civ. P. 15(d). “The legal standards applied to a motion pursuant to Rule

15(d) are no different than those applied to a motion for leave to amend pursuant to Rule 15(a).”

Brodsky v. Kaleida Health, No. 01-CV-00676 (SR), 2008 WL 11508724, at *3 (W.D.N.Y. Feb. 15,

2008) (citation omitted).

        The decision to grant or deny leave to amend is within the trial court’s discretion. 1 See,

e.g., Zenith Radio Corp. v. Hazeltine Research, Inc., 401 U.S. 321, 330 (1971) (citing Foman v.

Davis, 371 U.S. 178, 182 (1962) ). The court may deny leave to amend for “good reason,” which

involves an analysis of the factors articulated in Foman: undue delay, bad faith, futility of




1
  The current weight of authority in this District treats motions to amend as non-dispositive pre-trial
motions, even where a motion to amend is denied or only granted in part. See Keawsri v. Ramen-Ya Inc.,
No. 17-CV-02406 (LJL) (OTW), 2020 WL 4505571, at *1 (S.D.N.Y. Aug. 5, 2020); Rouviere v. DePuy
Orthopaedics, Inc., No. 18-CV-04814 (LJL) (SDA), 2020 WL 3865614, at *3 (S.D.N.Y. July 7, 2020); but see
Jean-Laurent v. Wilkerson, 461 F. App’x 18, 25 (2d Cir. Feb. 8, 2012). Thus, I find that I have the authority
to decide this motion.


                                                     3
      Case 1:18-cv-08653-VEC-SDA Document 160 Filed 10/08/20 Page 4 of 5




amendment, or undue prejudice to the opposing party. See McCarthy v. Dun & Bradstreet Corp.,

482 F.3d 184, 200 (2d Cir. 2007) (citing Foman, 371 U.S. at 182).

                                              DISCUSSION

          Plaintiff’s motion is hereby granted, but only to the extent of permitting him to plead

occurrences or events that happened after the date of his SAC as part of his surviving claims for

defamation and under the New York Civil Rights Law. This Court previously found that Plaintiff

had stated a claim for defamation and under the New York Civil Rights Law (see R&R and Order

at 7-10, adopted in relevant part by 8/3/20 Order) and those claims remain part of this case. It is

a proper use of Rule 15(d) to supplement the SAC by adding occurrences or events that happened

after the date of the SAC in support of those claims. See Bemben v. Fuji Photo Film U.S.A., Inc.,

No. 01-CV-08616 (KMW) (DF), 2003 WL 21146709, at *1 (S.D.N.Y. May 19, 2003).

          However, Plaintiff’s motion is denied in all other respects. Plaintiff’s GBL claims previously

were dismissed by the Court and no longer are part of this case. As the Court previously found,

such claims are baseless and it would be futile to add additional claims on the same grounds. To

the extent that Plaintiff has alleged any injury by reason of the pandemic-related allegations,

such injury is personal to him, not consumers at large. See Blake Marine Grp., LLC v. Frenkel &

Co., No. 18-CV-10759 (AT), 2020 WL 704103, at *6 (S.D.N.Y. Feb. 11, 2020) (to maintain action

under GBL § 349, plaintiff must allege that defendant’s acts had broad impact on consumers at

large).

          In addition, there is no basis to add MSDI as a defendant to the SAC. Plaintiff’s

supplemental pleading only references MSDI in connection with the GBL claims, which are no

longer part of this case. The specific allegations contained in the sections for Plaintiff’s



                                                    4
      Case 1:18-cv-08653-VEC-SDA Document 160 Filed 10/08/20 Page 5 of 5




defamation and Civil Rights Law claims only allege conduct by Goodman. 2 (See Pl.’s Proposed

Supp. Compl. at 20-31.)

        Finally, because New York does not recognize a common law right to privacy claim,

Plaintiff’s invasion of privacy claim is baseless and it would be futile to add it. See Matthews v.

Malkus, 377 F. Supp. 2d 350, 359 (S.D.N.Y. 2005) (citation omitted). 3

                                               CONCLUSION

        For the foregoing reasons, Plaintiff’s motion to supplement the SAC is GRANTED IN PART

and DENIED IN PART. Specifically, the SAC is deemed supplemented only by paragraphs 1, 39

through 45 and 47 through 50 of Plaintiff’s Verified Supplemental Complaint that is filed at ECF

No. 150.

        The Clerk of Court is respectfully requested to mail a copy of this Opinion and Order to

the pro se parties.

DATED:           New York, New York
                 October 8, 2020

                                                       ______________________________
                                                       STEWART D. AARON
                                                       United States Magistrate Judge




2
 While it is true that a “party . . . may supplement a pleading under Rule 15(d) to add new parties when
subsequent events make it necessary to do so,” 3 Moore’s Federal Practice - Civil § 15.30 (2020), Plaintiff
has not alleged any such subsequent events related to his defamation and/or Civil Rights Law claims.
3
 To the extent that Plaintiff seeks injunctive relief, he must do so consistent with the Federal Rules of Civil
Procedure. The Court expresses no opinion regarding whether injunctive relief is appropriate in this case,
given the availability of a remedy at law.


                                                      5
